EXHIBIT A
Amy B. Goldsmith

From:                      Etsy Legal <legal@etsy.com>
Sent:                      Wednesday, April 24, 2019 3:50 PM
To:                        Amy B. Goldsmith
Subject:                   [EXT] We've received a counter notice




           Dear Amy Goldsmith,
           On April 23, 2019 you provided Etsy with notice of alleged copyright
           infringement. We're notifying you that Etsy received the following counter
           notice, as set forth by the DMCA and our Intellectual Property Policy.


           Unless you notify us of an action seeking a court order against the allegedly
           infringing member, the member may reactivate or repost the material
           specified in the counter notice in 10 business days, on May 9, 2019.


           Below is a copy of the counter notice for your records:


           Member's information
           Name                    Soniya kawar
           Country                 India
           Address                 106, shiri rampuri colony, niwaru road
           City                    Jaipur
           State                   Rajasthan
           Postal code             302012
           Email                   soni080.ss@gmail.com
           Phone number            9145965492




           Material Being Countered
           https://www.etsy.com/listing/667924614/wholesale-26mm-14k-solid-gold-
           pave


           By submitting the counter notice, the member agreed to the following
           statements and provided their signature.
                                                    1
I swear under penalty of perjury that I have a good faith belief that the
material was removed or disabled by mistake or because of misidentification
of the material.


I consent to the jurisdiction of Federal Court for the judicial district in which I
am located, or if my address is outside of the United States, for any judicial
district in which Etsy is located, and that I will accept service of process from
the person who provided the original notification or an agent of such person.


Thank you,
Etsy Legal


This is a confidential matter, and Etsy requests that you not discuss this issue in the Etsy Forums or
otherwise violate the confidential nature of this email. This communication is not legal advice or legal
                      representation. For legal help, please consult an attorney.


  If you live in North America or South America, this email is sent by Etsy, Inc., 117 Adams Street,
Brooklyn, NY 11201, USA; if you live elsewhere, this email is sent by Etsy Ireland UC, a subsidiary of
  Etsy, Inc., 66/67 Great Strand Street, Dublin 1, D01 RW84, Ireland having company registration
number 495696 and VAT registration number IE9777587C. You are receiving this email because you
                           registered on Etsy.com with this email address.


           Copyright © 2019 Etsy, Inc, an affiliate of Etsy Ireland UC. All rights reserved.




                                                   2
